                                                               ELECTRONICALLY FILED
      Case: 3:20-cv-00411-DRC Doc #: 1-1 Filed: 10/06/20COURT
                                                         Page:OF1 COMMON
                                                                   of 5 PAGEIDPLEAS #: 9
                                                        Friday, August 28, 2020 9:38:47 AM
                                                               CASE NUMBER: 2020 CV 03338 Docket ID: 34855152
                                                               MIKE FOLEY
                                                               CLERK OF COURTS MONTGOMERY COUNTY OHIO




                                   EXHIBIT A

        IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO
                             CIVIL DIVISION

RUTH HATTON                                 :       Case No.
420 Scarborough Ct.
New Lebanon, Ohio 45345                     :       Judge

        Plaintiff,                          :

vs.                                         :

MCS TRUCKING                                :       COMPLAINT FOR PERSONAL
22918 Eastgate Village Dr.                          INJURIES; WITH JURY DEMAND
Spring, Texas 77373                         :       ENDORSED HEREON

and                                         :

ELMER HERNANDEZ                             :
7016 Landsdowne Ave.
Saint Louis, Missouri 63109                 :

and                                         :

ALLSTATE INSURANCE                          :
PO Box 660636
Dallas, Texas 75266                         :

and                                         :

UNITED HEALTHCARE INSURANCE :
1720 2nd Ave South
Birmingham, AL 35294        :

        Defendants.                         :


                                FIRST CLAIM FOR RELIEF

        1.     On or about April 7, 2019, Ruth Hatton, was operating a motor vehicle traveling in
   Case: 3:20-cv-00411-DRC Doc #: 1-1 Filed: 10/06/20 Page: 2 of 5 PAGEID #: 10




an eastbound direction on Triggs Road, in Brookville, Montgomery County, Ohio, when
Defendant, Elmer Hernandez, an uninsured/underinsured motorist, who was operating a motor
vehicle in the scope and course of his employment, was backing up on Triggs Road, negligently
failed to assure clear distance in front of the Plaintiff’s motor vehicle, thereby colliding with said
vehicle.

        2.     At all relevant times, Defendant, Elmer Hernandez, was in the employ of and was
acting as an agent of Defendant, MCS Trucking, at the time of the accident.

       3.      At all relevant times, Defendant, MCS Trucking, negligently entrusted the vehicle
to Defendant, Elmer Hernandez, an inexperienced and incompetent driver.

        4.      At all times, Defendant, MCS Trucking, negligently entrusted the vehicle to
Defendant, Elmer Hernandez, an inexperienced and incompetent driver, and/or was acting on
his/her behalf as principal agent, and therefore is liable vicariously.

     5.     As the proximate result of the negligence of Defendants, Elmer Hernandez and
MCS Trucking, Plaintiff, Ruth Hatton, sustained injuries and damages as follows:

       a.      Severe and permanent injuries;

       b.      Great pain and suffering, both physical and emotional, and loss of
               ability to perform usual functions and the injuries will cause further
               pain and suffering and loss of ability to perform usual functions in
               the future;

       c.      Reasonable and necessary medical expenses in an amount not yet
               determined, as well as further medical expenses to be incurred in the
               future;

       d.      Property damage in an amount yet to be determined;

       e.      Loss of wages and earnings in an amount yet to be determined, as
               well as further loss of wages and earnings in the future;

       f.      Miscellaneous out of pocket expenses in an amount yet to be determined.

        6.      The aforesaid negligence of Defendants, Elmer Hernandez and MCS Trucking, was
the direct and proximate cause of the injuries and damages to Plaintiff, Ruth Hatton.

        WHEREFORE, Plaintiff, Ruth Hatton, demands judgment against the Defendants, Elmer
Hernandez and MCS Trucking, jointly and severally, in an amount in excess of $25,000.00, plus
interest and the costs of this action.

                                SECOND CLAIM FOR RELIEF

        7.     Plaintiffs incorporate each and every allegation contained in the First Claim for
Relief as though fully rewritten herein.
   Case: 3:20-cv-00411-DRC Doc #: 1-1 Filed: 10/06/20 Page: 3 of 5 PAGEID #: 11




       8.     Plaintiff, Ruth Hatton (hereinafter "Plaintiff") brings this action for
uninsured/underinsured motorist coverage, pursuant to Section 3937.18 Revised Code and for
Declaratory Judgment pursuant to Sections 2721.01 through 2721.15 Revised Code.

       9.      Defendant, Allstate Insurance Company (hereinafter "Allstate") is a corporation
authorized to do the business of insurance within the County of Montgomery, State of Ohio.

        10.    On April 7, 2019, Plaintiff was injured and received damages as a result of the
negligence of Defendant, Elmer Hernandez, an uninsured/underinsured motorist, as set forth in
the First Claim for Relief.

       11.    On April 7, 2019, Plaintiff was insured under a policy of automobile insurance
which contained uninsured/underinsured motorist coverage. Plaintiff is not in possession of a
complete copy of said policy.

      12.     Plaintiff has made a claim for uninsured/underinsured motorist coverage under
Defendant, Allstate’s policy of insurance.

       13.     Plaintiff has cooperated with Defendant with respect to the claim for
uninsured/underinsured motorist coverage and has complied with all applicable terms and
conditions of Defendant, Allstate’s automobile policy of insurance.

        14.     Plaintiff has demanded payment of underinsured motorists coverage pursuant to
Defendant, Allstate’s automobile liability policy of insurance and/or general liability insurance
policy as a result of Plaintiff’s injuries and damages as referred to in Paragraph 5, but Plaintiff
and Defendant, Allstate have not been able to agree as to whether Plaintiff is legally entitled to
recover damages or the amount of damages pursuant to conditions of the underinsured motorist
provision of Defendant, Allstate’s automobile liability policy of insurance and/or general liability
insurance policy.

         15.    Defendant, Allstate has failed and refuses to make payment under the terms of the
under insured motorist provisions of its automobile liability policy of insurance and/or general
liability insurance policy.

        WHEREFORE, Plaintiff, Ruth Hatton, demands judgment against Defendant, Allstate
Insurance Company, in an amount in excess of $25,000.00, in accordance with the terms and
conditions of Plaintiff’s policy of insurance with this Defendant and O.R.C. §2721.01 through
2721.15 and §3937.18 together with pre-judgement interest, attorney fees and the cost of this
action.

                                 THIRD CLAIM FOR RELIEF

       16.    Plaintiff incorporates each and every allegation contained in the First and Second
Claims for Relief as though if fully rewritten herein.
    Case: 3:20-cv-00411-DRC Doc #: 1-1 Filed: 10/06/20 Page: 4 of 5 PAGEID #: 12




        17.    The Defendant, Allstate, may have a subrogation claim in this matter by virtue of
funds paid on behalf of the Plaintiff, Ruth Hatton, pursuant to the medical payments coverage of
the automobile insurance policy.

        18.      As a result, Defendant, Allstate, may have a vested interest in the within action as
a result of its claim to subrogation, if one so exists.

       19.      Defendant, Allstate, is being joined in this action to defend and protect its claim of
subrogation, if one so exists.

       WHEREFORE, Plaintiff, Ruth Hatton, demands that Defendant, Allstate Insurance
Company, appear and represent its interests in this matter or be forever barred from pursuing its
claim of subrogation, if one so exists.

                                FOURTH CLAIM FOR RELIEF

       20.    Plaintiff incorporates each and every allegation contained in the First through
Third Claims for Relief as though fully rewritten herein.

        21.    Defendant, United Healthcare Insurance, may have paid medical expenses on
behalf of Plaintiff, Ruth Hatton, in connection with the injuries as set forth in the First Claim for
Relief.

        22.     As a result, Defendant, United Healthcare Insurance, may have a vested interest in
the within action as a result of its claim of subrogation, if one so exists.

       23.      Defendant, United Healthcare Insurance, is being joined in this action to defend
and protect its claim of subrogation, if one so exists.

        WHEREFORE, Plaintiff, Ruth Hatton, demands that Defendant, United Healthcare
Insurance, appear and represent its interest in the within action or be forever barred from pursuing
its subrogation claim, if one so exists.


                                               Respectfully submitted,

                                               THE ATTKISSON LAW FIRM


                                               /s/ Jack J. Lah
                                               Jack J. Lah (0078474)
                                               The Attkisson Law Firm LLC
                                               Attorney for Plaintiff
                                               3033 Kettering Blvd., Suite 213
                                               Dayton, Ohio 45439
                                               Phone: (937) 276-9700
                                               Fax (937) 276-9701
                                               Email: jack@attkissonlawfirm.com
   Case: 3:20-cv-00411-DRC Doc #: 1-1 Filed: 10/06/20 Page: 5 of 5 PAGEID #: 13


                                       JURY DEMAND

        Now comes Plaintiff, by and through counsel, and hereby demands a trial by jury on all
issues of this matter.

                                     Respectfully submitted,

                                     THE ATTKISSON LAW FIRM


                                     /s/ Jack J. Lah
                                     Jack J. Lah (0078474)
                                     The Attkisson Law Firm LLC
                                     Attorney for Plaintiff
                                     3033 Kettering Blvd., Suite 213
                                     Dayton, Ohio 45439
                                     Phone: (937) 276-9700
                                     Fax (937) 276-9701
                                     Email: jack@attkissonlawfirm.com
